      Case 1:19-cv-07777-GBD-OTW Document 255 Filed 12/11/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, CITY OF NEW YORK,
STATE OF CONNECTICUT, and STATE OF
VERMONT,
                       Plaintiffs,
            v.
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY; CHAD F. WOLF, in his official capacity as
Acting Secretary of the United States Department of
Homeland Security; UNITED STATES CITIZENSHIP               CIVIL ACTION NO.
AND IMMIGRATION SERVICES; KENNETH T.                       19 Civ. 07777 (GBD)
CUCCINELLI II, in his official capacity as Senior
Official Performing the Duties of Director of the United
States Citizenship and Immigration Services and of the
Deputy Secretary of United States Department of
Homeland Security; and UNITED STATES OF
AMERICA,
                       Defendants.

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, ASIAN AMERICAN
FEDERATION, CATHOLIC CHARITIES
COMMUNITY SERVICES, and CATHOLIC LEGAL
IMMIGRATION NETWORK, INC.,
                      Plaintiffs,
           v.
KEN CUCCINELLI, in his purported official capacity as
Senior Official Performing the Duties of the Director,     CIVIL ACTION NO.
United States Citizenship and Immigration Services;        19 Civ. 07993 (GBD)
UNITED STATES CITIZENSHIP & IMMIGRATION
SERVICES; CHAD F. WOLF, in his purported official
capacity as Acting Secretary of Homeland Security; and
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY,
                     Defendants.



                     PLAINTIFFS’ NOTICE OF CORRECTED FILING
     Case 1:19-cv-07777-GBD-OTW Document 255 Filed 12/11/20 Page 2 of 4




       Plaintiffs advise the Court that Plaintiffs’ Reply Memorandum of Law in Support of

Summary Judgment and Opposition to Defendants’ Motion to Dismiss (Dkt. 254) contained a

mistaken date that has been corrected in the version attached to this Notice as Exhibit 1. Plaintiffs

also attach a redline version reflecting this correction as Exhibit 2.

Dated: December 11, 2020                       Respectfully submitted,

                                                    LETITIA JAMES
                                                    Attorney General of the State of New York

                                                    By: /s/ Ming-Qi Chu
                                                    Ming-Qi Chu,
                                                     Section Chief, Labor Bureau
                                                    Matthew Colangelo
                                                     Chief Counsel for Federal Initiatives
                                                    Elena Goldstein,
                                                     Deputy Bureau Chief, Civil Rights Bureau
                                                    Amanda Meyer, Assistant Attorney General
                                                    Abigail Rosner, Assistant Attorney General
                                                    Office of the New York State Attorney
                                                    General
                                                    New York, New York 10005
                                                    Phone: (212) 416-8689
                                                    ming-qi.chu@ag.ny.gov

                                                    Attorneys for the States of New York,
                                                    Connecticut, and Vermont, and City of New
                                                    York




                                                     PAUL, WEISS, RIFKIND, WHARTON &
                                                     GARRISON LLP

                                                      By: /s/ Jonathan H. Hurwitz
                                                      Andrew J. Ehrlich
                                                      Jonathan H. Hurwitz
                                                      Elana R. Beale
                                                      Robert J. O’Loughlin
                                                      Daniel S. Sinnreich
                                                      Amy K. Bowles
Case 1:19-cv-07777-GBD-OTW Document 255 Filed 12/11/20 Page 3 of 4




                                   Leah Park

                                   1285 Avenue of the Americas
                                   New York, New York 10019-6064
                                   (212) 373-3000
                                   aehrlich@paulweiss.com
                                   jhurwitz@paulweiss.com
                                   ebeale@paulweiss.com
                                   roloughlin@paulweiss.com
                                   dsinnreich@paulweiss.com
                                   abowles@paulweiss.com
                                   lpark@paulweiss.com


                                CENTER FOR CONSTITUTIONAL
                                RIGHTS
                                Ghita Schwarz
                                Baher Azmy

                                666 Broadway
                                7th Floor
                                New York, New York 10012
                                (212) 614-6445
                                gschwarz@ccrjustice.org
                                bazmy@ccrjustice.org


                                THE LEGAL AID SOCIETY
                                Susan E. Welber
                                Kathleen Kelleher
                                Susan Cameron
                                Julie Dona
                                Hasan Shafiqullah

                                199 Water Street, 3rd Floor
                                New York, New York 10038
                                (212) 577-3320
                                sewelber@legal-aid.org
                                kkelleher@legal-aid.org
                                scameron@legal-aid.org
                                jdona@ legal-aid.org
                                hhshafiqullah@legal-aid.org

                                Attorneys for Plaintiffs Make the Road New
                                York, African Services Committee, Asian
                                American Federation, Catholic Charities
Case 1:19-cv-07777-GBD-OTW Document 255 Filed 12/11/20 Page 4 of 4




                                Community Services (Archdiocese of New York),
                                and Catholic Legal Immigration Network, Inc.
